Case 1:20-cv-01358-JPH-MJD Document 12 Filed 07/10/20 Page 1 of 2 PageID #: 115




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

CRYSTAL LAX,                                       )
                                                   )
                            Plaintiff,             )
                                                   )
                       v.                          )    No. 1:20-cv-01358-JPH-MJD
                                                   )
CITY OF MUNCIE, INDIANA,                           )
                                                   )
                            Defendant.             )

                    ORDER DISMISSING AMENDED COMPLAINT

        On May 22, 2020, the Court screened Ms. Lax' complaint

 and dismissed it for failure to state a plausible claim. Dkt. 5 at 3. The Court

 gave Ms. Lax through July 22, 2020 to file an amended complaint. Id.; dkt. 8.

 In response, Ms. Lax has filed several documents—a notice of claim, dkt. 9, an

 amended complaint, dkt. 10, and a submission of deed records 1, dkt. 11—none

 of which state a plausible claim.

        Ms. Lax alleges, among other things, that her complaints to the police

 department are ignored, that her house is being wiretapped without probable

 cause, that individuals are attempting to steal her house, and that since she

 has moved to Muncie, she has been harassed and stalked by white people.

 Dkt. 9; dkt. 10; dkt. 11. But the none of the documents identify any

 defendants who may be responsible. Indeed, there is no case caption that lists

 the defendant(s).


 1 In the document titled "submission of deed records," Ms. Lax requests that the Court store
 this document in her property deed records. Dkt. 11 at 3. But the federal court does not store
 property deed records. Accordingly, her request is denied.

                                               1
Case 1:20-cv-01358-JPH-MJD Document 12 Filed 07/10/20 Page 2 of 2 PageID #: 116




       To the extent that Ms. Lax intended to assert claims against the City of

 Muncie, Indiana, the original defendant in this suit, she does not make

 sufficient allegations against it under 42 U.S.C. § 1983. See Glisson v. Ind.

 Dep't of Corrs., 849 F.3d 372, 379 (7th Cir. 2017) (emphasizing that the critical

 question for a § 1983 claim against an entity is "whether a municipal (or

 corporate) policy or custom gave rise to the harm (that is, caused it)") (citing

 Monell v. Dep't of Soc. Servs., 436 U.S. 658, 690 (1978)).

       Accordingly, the amended complaint does not “state a claim to relief that

 is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

 Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Ms. Lax' claims are

 DISMISSED with prejudice. See Paul v. Marberry, 658 F.3d 702, 704–05 (7th

 Cir. 2011). Final judgment will issue by separate entry.

 SO ORDERED.

Date: 7/10/2020




 Distribution:

 CRYSTAL LAX
 805 S. Shipley Street
 Muncie, IN 47302




                                          2
